Citation Nr: 0508752	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  02-13 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for shell fragment wound (SFW) residuals of the right forearm 
(major), Muscle Group (MG) VIII.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The veteran had active military service from July 1952 to 
January 1955.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In April 2002 the RO granted 
service connection with assignment of an initial 10 percent 
evaluation for the SFW residuals of the right forearm 
effective from July 9, 2000.  Service connection has been in 
effect for a separate noncompensable evaluation for 
superficial scars of the right forearm and left arm.

The veteran testified at a Board hearing held at the RO in 
September 2002 before the undersigned Veterans Law Judge.  A 
transcript (T) of the hearing has been associated with the 
claims file.

In March 2004, the Board remanded this case to the RO for 
further development and adjudicative action.

In February 2005 the RO affirmed the determination previously 
entered.  


FINDING OF FACT

On a facts found basis, residuals of a SFW of the right 
forearm (major) more nearly approximate moderately severe 
impairment with appreciable functional loss and weakness from 
diminished grip strength and some loss of deep fascia.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for 
residuals of a SFW of the right forearm (major), MG VII have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.73, Diagnostic 
Code 5307 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On the initial VA examination in February 1958 the examiner 
noted that in service the wounds were primarily debrided and 
closed, and the veteran was discharged to duty.  On the 
current examination there was no injury of the right wrist 
but to the middle third of the volar surface of the right 
forearm.  All movements of the superior extremity were 
performed to normal range with no evidence of crepitus or 
capsular thickening.  Handgrip was good, and there was no 
evidence of fibrosis, atrophy or contracture of the muscles.  
The examiner described the scars in great detail.  There was 
no diagnosis of any muscle group disability.

The RO in March 1958 granted service connection for 
superficial scars of the right forearm and left arm, healed, 
nonsymptomatic and rated them noncompensable (0 percent ) 
under Diagnostic Code 7805.

The VA examiner in December 1989 noted the scar residuals did 
not affect the function of the arm.  There was a normal range 
of motion reported for the forearms, wrists, hands and 
fingers.  The diagnoses included healed shrapnel wound scars 
of the right forearm.

A private examination in March 1990 show the examiner 
reported that the veteran was neurologically intact on 
examination of the cranial nerves and sensory examination, 
and that he had 5/5 motor strength in all muscle groups.  

In connection with the 2001 claim for increase, VA outpatient 
clinical records were received showing in late 2001 a 
complaint of the right arm hurting for two to three years.  
An X-ray of the right forearm in December 2001 was read as 
showing a normal right forearm with no bone or joint 
abnormality present.  

A VA examiner in March 2002 stated the claims file was 
reviewed and noted the veteran's complaints of intermittent 
shooting pain in the right lower arm and diminished strength 
in the right arm and hand.  The examiner stated the severity 
of the difficulty in the right lower arm was moderate but not 
progressing.  The examiner described the residual scars and 
noted diminished sensation around them.  There was a moderate 
loss of muscle mass around a 3 (centimeter) cm. scar on the 
ventral medial area of the right lower arm.  The impression 
included shrapnel wound injury to the right lower arm with 
continued arm pain, and some loss of motor power of the right 
lower arm and grip of the right hand about 50 percent of the 
strength of the left.

In April the RO granted service connection for the wound 
residuals of the right forearm, MG VIII and assigned a 10 
percent evaluation under Diagnostic Code 5308 from July 9, 
2001.  The veteran disagreed arguing that when his arm tired, 
it would close up and he could not control the hand or hold a 
pencil.  He asserted in his appeal that he had pain, cramping 
and fatigue and testified at the September 2002 hearing 
regarding these complaints (T 2-4, 8).  He also confirmed 
that he was right handed and that his Social Security benefit 
was based on another entitlement (T 6-7).

A VA examiner in March 2004 noted the history of various 
right arm symptoms that he described as developing over the 
years.  On examination the veteran had normal range of motion 
of the forearm and the wrist, thumb and fingers.  The 
examiner stated the movements may be very slightly impaired 
and compatible with age, but basically he had essentially 
full range of motion.  The movement was not painful.  The 
examiner did not find weakness of the right upper extremity, 
and that included the area proximal and distal to the wound 
area.  The examiner also described the scars and an unrelated 
childhood laceration injury to the muscles on the medial side 
of the right elbow.  

The examiner believed that the SFW residuals involved the 
muscles, but not the nerves or joint structure.  The examiner 
did not believe that the SFW residuals caused weakened 
movement excess fatigability, or incoordination, or that they 
affected ability to perform average employment in a civilian 
occupation.  

The examiner did not believe that the veteran had pain 
visibly manifested on movement of the joint, and he did not 
see muscle atrophy attributable to the right forearm SFW.  
The skin did not appear to have disuse atrophy.  The examiner 
did not see any other medical problems brought about by the 
right forearm SFW residuals.  

The examiner stated further that he did not detect any 
weakness in the affected muscles, which he identified as 
flexor digitorums sublimes, flexor carpi radialis and perhaps 
palmaris longus.  There was no evidence of a median nerve 
injury.  The examiner stated there might be some loss of deep 
fascia, but there was no bulging out of the muscle groups 
when they contract.  The examiner did not find pain, 
weakness, fatigability, uncertain movement, loss of deep 
fascia, or muscle substance, diminution of endurance or 
impairment of muscle tone.

Regarding the veteran's complaint that his hand locked up and 
tended to get claw-shaped, the examiner stated this was not 
the position that occurred with a carpo-pedal spasm from 
calcium disturbances and tended to doubt the injury would 
wait 40 years to cause development of the clawing position of 
the hand.  In addition, the examiner did not know the cause 
of pain along the ulnar side of the forearm or the shock-like 
pain that lasted just a second and occurred three or four 
times in the last six or seven years.   

VA clinical records through mid 2004 showed early in 2002 
complaints of right shoulder pain and note a history of 
shrapnel injury to the right forearm.  A clinical entry in 
April 2004 noted intermittent right hand cramps only when the 
veteran's was tired, for three years now, of questioned 
etiology.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2004); 38 C.F.R. § 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  


This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

A 40 percent evaluation may be assigned for favorable 
ankylosis of a major elbow at an angle between 90 degrees and 
70 degrees; 50 percent intermediate at an angle of more than 
90 degrees, or between 70 degrees and 50 degrees; and 60 
percent unfavorable at an angle of less than 50 degrees or 
with complete loss of supination or pronation.  38 C.F.R. 
§ 4.71a, 5205 (2004).

A noncompensable evaluation may be assigned for limitation of 
flexion of a major elbow with flexion limited to 1110 
degrees; 10 percent with flexion limited to 100 degrees; 20 
percent with flexion limited to 90 degrees; 30 percent with 
flexion limited to 70 degrees; 40 percent with flexion 
limited to 55 degrees; and 50 percent with flexion limited to 
45 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5206 (2004).

A 10 percent evaluation may be assigned for limitation of 
extension of a major elbow with extension limited to 45 and 
60 degrees; 20 percent with extension limited to 75 degrees; 
30 percent with extension limited to 90 degrees; 40 percent 
with extension limited to 100 degrees; and 50 percent with 
extension limited to 110 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5207 (2004).

A 20 percent evaluation may be assigned for major forearm 
flexion limited to 100 degrees and extension limited to 45 
degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5208 (2004).

A 60 percent evaluation may be assigned for Flail Joint of 
the major elbow.  38 C.F.R. § 4.71a; Diagnostic Code 5209 
(2004).

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  
Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe and severe.  38 C.F.R. § 4.56(c), 
(d).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of facial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  

A history consistent with a moderate disability would include 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  

There should be a history of hospitalization for a prolonged 
period of treatment of the wound with a record of cardinal 
symptoms consisting of loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, and if present, 
evidence of inability to keep up with work requirements.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).

A noncompensable evaluation may be assigned for slight 
impairment of flexion of the major wrist and fingers; muscles 
arising from internal condyle of humerus; flexors of the 
carpus and long flexors of fingers and thumb, pronator; 10 
percent when moderate; 30 percent when moderately severe; and 
40 percent when severe.  38 C.F.R. § 4.73; Diagnostic Code 
5307 (2004).

A noncompensable evaluation may be assigned for slight 
impairment of extension of the major wrist, fingers and 
thumb; abduction of thumb; muscles arising mainly from 
external condyle of humerus; extensors of carpus, fingers and 
thumb, supinator; 0 percent when slight, 10 percent when 
moderate; 20 percent when moderately severe; and 30 percent 
when severe.  38 C.F.R. § 4.73; Diagnostic Code 5307 (2004).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  It appears that the VCAA is applicable to the 
issues on appeal because the veteran's claims were received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the April 2002 rating decision, the 
August 2002 Statement of the Case (SOC), and the February 
2005 Supplemental Statement of the Case (SSOC) cite the law 
and regulations that are applicable to the appeal and explain 
why the RO denied the claim.  The August 2002 SOC set forth 
the text of the VCAA regulations and rating criteria.  

In addition, in February 2002 and March 2004 the RO sent the 
veteran letters that explained the expanded VA notification 
and duty to assist obligations under the VCAA.  The letters 
advised him that private or VA medical records would be 
obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  
The letters explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
new law.  The veteran did not respond to the letters.  

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made in April 
2002, after the initial VCAA notice letter was provided by 
the RO.  In the present case, since the VCAA notification 
letter was sent to the veteran before the AOJ adjudication 
that led to this appeal, its timing does comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  

After the notice was provided, the veteran was given ample 
time in which to respond.  Thereafter, the case was reviewed 
and an SSOC was provided.  He stated he had nothing to add 
after receiving a second VCAA notice in March 2004.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal at 
the present time does not result in prejudice to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letters 
that were provided to the appellant do not contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  

As noted above, the RO's VCAA notice letters discussed the 
evidence requirements that apply to the claim at issue and 
advised him of the importance of submitting evidence to 
satisfy these requirements.  The instructions regarding the 
need to submit the specified evidence is the substantial 
equivalent of an explicit request that he submit any evidence 
that he had in his possession.  As noted above, it is also 
relevant that the veteran did not respond to these notices.  

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant VA documents have been obtained.  The 
veteran has had two VA examinations to provide information 
regarding the current status of his right forearm SFW 
residuals.  The record does not identify any additional 
Government or private records which have not been obtained or 
for which reasonable procurements efforts have not been made.  

Although the representative argues for another examination on 
the basis that the examiner in 2004 did not obtain an X-ray 
of the right forearm, the Board must point out there was a 
radiology report of record from 2001 showing a normal right 
forearm and the examiner in 2004 had the claims file to 
review.  The examiner apparently did not find that a current 
X-ray was necessary in view of his evaluation of the SFW 
residuals which included a specific finding that there was no 
joint structure involvement.  Furthermore the examination was 
thorough and the examiner responded to specific questions 
posed in the Board remand.  Thus the Board believes that this 
examination was adequate and with the other evidence provides 
a record that will support an informed determination.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The Board must also point out that this appeal arose from an 
initial rating determination and one where the veteran had 
received a comprehensive VCAA notice before the decision was 
made to grant service connection.  A recent precedent opinion 
of the VA General Counsel held the applicable initial rating 
does not require another VCAA notice.  The General Counsel 
reasoned that under 38 U.S.C. § 5103(a), the Department of 
Veterans Affairs (VA), upon receipt of a complete or 
substantially complete application, must notify the claimant 
of the information and evidence necessary to substantiate the 
claim for benefits.  

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

Thus, the reasoning applied in the situation discussed in 
VAOPGCPREC 8-03 would be as applicable to the situation in 
this case where the appeal of the respective initial rating 
was brought from the April 2002 grant of service connection.  

The Board is not free to accept or reject General Counsel 
opinions on its own motion.  Rather, a federal statute 
expressly requires that the Board "shall be bound in its 
decisions by...the precedent opinions of the chief legal 
officer of the Department."  38 U.S.C.A. § 7104(c) (West 
2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000). 


Initial Increased Evaluation

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

An initial matter that is reasonably raised is whether the 
veteran's muscle injury has been incorrectly rated as an 
injury to MG VIII.  In the initial rating decision wherein 
the RO granted service connection, mentioned was made of the 
service medical records, there was a contemporaneous VA 
examination for review.  The earlier VA examiners did not 
identify specific muscle group involvement for the right 
forearm.  

The RO placed the disability under MG VIII without 
articulating the basis for the selection or noting any 
description of muscle group damage.  The RO did not adjust 
the diagnostic code thereafter although the comprehensive VA 
examination in 2004 identified flexor, not extensor group 
involvement.  Given these facts, it appears the continuation 
of the initial rating under Code 5308 would not be 
appropriate since those muscles regulate extension.  

Though the Board recognizes that arguably more than a 
harmless administrative error occurred since different 
diagnostic codes are involved and different function 
assessed, the Board does not find a remand necessary since 
there is no evidence of any appreciable muscle disability 
from MG VIII, and as will be discussed below, there is a 
plausible basis for a higher rating on a facts found basis 
given the thorough VA examinations in 2002 and 2004.  Gifford 
v. Brown, 6 Vet. App. 269, 271 (1994); see also for example 
the reasoning in Marez v. Brown, No. 94-996 (U.S. Vet. App. 
Nov. 22, 1995, current evidence of disability needed to 
require remand.).  

The Board will observe that the ratings assess the intensity 
of muscle symptoms as reflected in flexion of the wrist and 
fingers (MG VII), extension of the wrist and fingers, and 
abduction of the thumb (MG VIII) as primary rating criteria 
for the incremental ratings shown above.  The major extremity 
is affected and flexion function is diminished primarily 
though grip strength.

The veteran seeks entitlement to an evaluation in excess of 
the initial 10 percent granted by the RO for residuals of a 
SFW of the right forearm.  The 10 percent evaluation is 
predicated upon the criteria under diagnostic codes for 
muscle injury.  Diagnostic code 5307 contemplates not more 
moderate muscle damage for a 10 percent evaluation.  VA 
examinations have shown that the veteran does suffer from 
residual muscle damage as the result of his service-incurred 
wound.  

In 2004 the examiner noted there was some loss of deep 
fascia.  Combined with the demonstrated loss of grip strength 
in the major hand and no other definite etiology for his 
weakness, the Board believes there is presented a plausible 
basis upon which to assign the next higher evaluation under 
this code which contemplates moderately severe muscle damage.  
Regarding any conflict in the level of impairment based on 
conflicting examination findings, the Board has applied the 
regulations liberally as intended and in particular the 
benefit of the doubt rule.  

The Board has granted entitlement to an increased initial 
evaluation for the entire period on review, upon finding 
there is no basis for assignment of "staged" ratings.  See 
Fenderson, supra.

The veteran may also be rated under the diagnostic codes for 
limitation of motion which may exist as a result of his SFW, 
however, the range of motion studies reported on VA 
examinations have shown that the veteran has full range of 
motion of his major right elbow, the right hand or the 
fingers.  His principal manifestations are apparently a 
substantially diminished grip strength and weakness, although 
objectively there is an apparent conflict between the two 
comprehensive examinations.

The Board has considered an increased evaluation on the basis 
of additional functional loss due to pain pursuant to the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59.  No basis has 
been presented as VA examinations have ruled out any such 
additional functional loss due to pain.  Moreover, VA 
examinations have found no neurological basis for his 
complaints.  

Accordingly, the neurological diagnostic codes relating to 
upper extremity function under 38 C.F.R. § 4.124(a) (2004) 
may not be resorted to for the purpose of increased 
evaluation for the SFW residuals of the right forearm at this 
time.  On a facts found basis given the two comprehensive 
examination reports there is simply no evidence of neurologic 
involvement from the SFW residuals of the right forearm.


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.


In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did find that a basis existed for 
referral of the case to the Under Secretary or Director for 
consideration of an extraschedular evaluation.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his right forearm disability.  The VA 
examiner in 2004 did not find any SFW residual disability 
that would affect his ability to perform ordinary work.

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.  


ORDER

Entitlement to an initial evaluation of 30 percent for 
residuals of a SFW of the right forearm (major), MG VII is 
granted, subject to the regulations governing the payment of 
monetary awards.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals




















 Department of Veterans Affairs


